                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  PHILLIP C. BEETS,                               )
                                                  )        Case No. 3:20-cv-170
          Plaintiff,                              )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Debra C. Poplin
  ANDERSON COUNTY JAIL and                        )
  SOUTHERN HEALTH PARTNERS,                       )
                                                  )
          Defendants.                             )


                                   MEMORANDUM OPINION


        This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. On November 19,

 2020, the Court entered an order (1) granting Defendant Anderson County’s motion to compel

 discovery; (2) directing the Clerk to send Plaintiff a copy of this Defendant’s discovery requests;

 (3) ordering Plaintiff to respond to those discovery requests within thirty days of entry of that

 order; (4) notifying Plaintiff that if he failed to timely comply with that order, this action would

 be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure; and (5) ordering

 Defendants to file a notice with the Court if they did not timely receive Plaintiff’s responses to

 their discovery requests [Doc. 24 p. 1–2]. Defendants have now notified the Court that Plaintiff

 did not timely respond to their discovery requests despite this order [Doc. 25]. Accordingly, for

 the reasons set forth below, this action will be DISMISSED pursuant to Rule 41(b) of the

 Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b); Knoll v.




Case 3:20-cv-00170-TRM-DCP Document 26 Filed 01/06/21 Page 1 of 3 PageID #: 104
 Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors

 when considering dismissal under Rule 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

        As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

 Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that

 Plaintiff received the Court’s previous order but chose not to comply or otherwise communicate

 with the Court. As to the second factor, the Court finds that Plaintiff’s failure to comply with the

 Court’s order has prejudiced Defendants, as Plaintiff has failed to respond to their discovery

 requests. As to the third factor, the Court’s previous order warned Plaintiff that failure to timely

 comply with the order would result in dismissal of this action [Doc. 24 p. 2]. Finally, as to the

 fourth factor, the Court finds that alternative sanctions are not warranted, as Plaintiff is

 proceeding in forma pauperis herein and has failed to comply with the Court’s clear instructions.

 On balance, the Court finds that these factors support dismissal of this action under Rule 41(b).

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991).

 Nothing about plaintiff’s pro se status prevented him from complying with the Court’s order

 [Id.], and Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).




                                                   2
Case 3:20-cv-00170-TRM-DCP Document 26 Filed 01/06/21 Page 2 of 3 PageID #: 105
        Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

 41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.



                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                3
Case 3:20-cv-00170-TRM-DCP Document 26 Filed 01/06/21 Page 3 of 3 PageID #: 106
